Citation Nr: 1516920	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  09-05 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis of the lumbar spine. 

2.  Entitlement to service connection for a disorder of the ankles, to include degenerative arthritis of the ankles. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1976. 

This appeal to the Board of Veterans' Appeals (Board) arises from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO, in relevant part, reopened and denied the claim for service connection for spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and denied the Veteran's claim of service connection for a disorder of the ankles.  The Veteran filed a Notice of Disagreement (NOD) in April 2008.  The RO issued a Statement of the Case in February 2009.  The Veteran filed a Substantive Appeal (VA Form 9) later that month in February 2009. 

In January 2010, the Veteran and his spouse testified before a Decision Review Officer (DRO).  A copy of that transcript is of record.  The RO furnished the Veteran a Supplemental Statements of the Case (SSOCs) in March and May 2010.

In August 2010, the Veteran and his spouse testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.  

In a February 2011 decision, the Board reopened the Veteran's claim for a low back disorder and remanded the case for further development.  The Veteran was furnished an SSOC in February 2012.

In May 2014, the Board, in relevant part, remanded the claims of service connection of a low back disorder and a bilateral ankle disorder to the RO for additional development.  The RO furnished the Veteran an SSOC in January 2015.  Accordingly, the case has been returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the Veteran entered active duty service with a pre-existing low back disorder. 

2.  The evidence is in at least equipoise as to whether the Veteran's low back disorder, variously diagnosed as spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis and degenerative disc disease of the lumbar spine, is etiologically related to his active military service. 

3.  The Veteran's bilateral ankle disorder did not manifest during service or within one year of separation from service, and is not the result of active military service. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a low back disorder, variously diagnosed as spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis and degenerative disc disease of the lumbar spine, are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1132, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).
    
2.  The criteria for establishing entitlement to service connection for a disorder of the ankles, to include degenerative arthritis of the ankles, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability, as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

I.  VA'S DUTY TO ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  38 U.S.C.A. §§ 5103A(a)(1) and (2) (West 2014).

In the present case, in a January 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claims for service connection, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his spouse and representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was afforded VA examinations in January 2008 and April 2011, with an addendum opinion in April 2014.  The Board finds that these examination reports are adequate, as the examiners reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted physical examinations and testing, and provided reasoned rationales for the opinions rendered.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

The Board is also satisfied that there has been substantial compliance with the May 2014 remand directives, which included obtaining an addendum opinion concerning whether the Veteran's low back disorder and bilateral ankle disorder are related to the Veteran's military service.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in August 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claims for service connection and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claims, or that a reasonable person could be expected to understand from the notice what was needed.  The Veteran and his spouse testified to the onset and symptoms of his low back and ankle disorders.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claims and to clarify the Veteran's contentions.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  ENTITLEMENT TO SERVICE CONNECTION

A.  General Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
In addition, service connection may be granted for certain chronic diseases, including arthritis, if such is shown to have been manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014).  Even if a chronic disease cannot be shown to have been manifested to a compensable degree within one year of separation from service, service connection still may be established based on a continuity of symptomatology from the time of manifestation.  38 C.F.R. § 3.303(b) (2014); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)).  

A veteran, who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2014).  The presumption of soundness is rebuttable by clear and unmistakable evidence that the disability pre-existed service and was not aggravated by service.  38 C.F.R. § 3.304(b) (2014); VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, a veteran's claim is one for service connection by way of direct incurrence.  Wagner, 370 F.3d at 1089.

A pre-existing injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2014).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition, or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

B.  Background

The Veteran is seeking service connection for a low back disorder and a disorder of the ankles.  He contends that these disorders are due to jumping from helicopters with heavy packs on while in Vietnam.  The Board notes that the Veteran's DD 214s list his military occupational specialty as a vehicle driver; however, other military personnel records show that the Veteran's principal duty while he was in Vietnam from February 1969 to February 1970 was that of a rifleman.  He was awarded the Combat Infantryman Badge, Vietnam Service Medal, the Vietnam Campaign Medal with 60s Device, and the Vietnam Cross of Gallantry with Palm.
  
The Veteran's July 1968 enlistment Report of Medical Examination is negative of any notations of defects, infirmities, or disorders.  It specifically shows that the Veteran's spine and lower extremities are normal.  The Veteran's enlistment Report of Medical History shows that the Veteran had prior recurrent back pain, but not arthritis.  There is no note of any ankle or lower extremity disorders.  

The Veteran's service treatment records include March 1965 private treatment records regarding a pre-service automobile accident.  In relevant part, the Veteran was diagnosed with contusion of the dorsal lumbar region.  An x-ray shows there was no evidence of fracture or dislocation of the dorsal spine.  The intervertebral spaces were well maintained.  The articular processes were well developed.  There was no evidence of a destructive process.  There also was no note of any injury to the ankles or lower extremities.

Service treatment records show that in January 1969 it was noted the Veteran was in an automobile accident in 1965 and injured his back.  The Veteran was complaining of back pain and was treated with medication and a heating pad.  A January 1969 podiatry note shows the Veteran complained of foot pain when he wore low quarters and also of back pain.  In March 1971, the Veteran reported that wearing low quarters caused pain across his instep and arch.  The Veteran was put on profile to wear combat boots only, and no low quarters.  He was noted at this time to have pes cavus.  The Veteran was also treated for a "cold" in March 1971and reported that he had trouble with his chest, back, and feet since he was in an automobile accident.  

An April 1971 annual Report of Medical Examination shows the Veteran had a normal spine and lower extremities.  No disorder of any type was noted on examination.  On December 1974 and January 1976 dental patient questionnaires, the Veteran checked that he had arthritis, but did not note where.  The Veteran's February 1976 separation examination again shows that the Veteran's spine and lower extremities are normal.  The report is absent of any notations regarding the Veteran's ankles.  

The Veteran was afforded a VA examination in January 1977 in conjunction with a September 1976 claim of entitlement to service connection for residuals of a back injury (which the Veteran stated on the application occurred in 1966), a foot disorder, and chest pain.  The Veteran reported to the examiner that he was lifting heavy materials and developed back trouble in 1973 at Fort Campbell.  The Veteran reported he received no treatment in service.  He also reported that he was in dispensaries on several occasions and nothing was done about his back, but x-rays had been taken and someone told him he had separation in the lumbar vertebrae.  The Veteran also reported hurting his feet in the 1965 automobile accident, and that they were crushed in service, but with no broken bones.  He stated that he had a profile on his feet in service and did not do heavy marching.  

On examination, the Veteran was able to walk about the room without any particular problem.  He was able to walk on his toes and heels with minimal complaint of pain in the lumbosacral area.  There was full range of motion, but some loss of the lumbar curve with moderate spasm of the lumbosacral musculature.  The examiner noted that the Veteran brought a copy of an x-ray report diagnosing spondylolisthesis and spondylolysis of the lumbar vertebrae.  The report of x-rays taken by VA shows there is minimal first degree spondylolisthesis of L5 on S1 with some pars interarticularis of L5 bilaterally.  Bilateral pes cavus was noted with tenderness on pressure over the metatarsal arch and also over the heel area, which the examiner found to be more or less typical of pes cavus.  The examination report is negative for any complaints regarding the Veteran's ankles.

The Veteran underwent a general VA examination in May 1994 in conjunction with a March 1994 claim for a neck injury, back injury, nerves (PTSD), and a broken hand.  The Veteran reported that he thought he sprained his back in an automobile accident in 1965 and hurt it again in 1980, when he fell while carrying 180 pounds.  He reported he saw a physician and wore a back brace for two months.  X-rays reveal spondylolysis of L5 associated with first degree spondylolisthesis of L5-S1, diffuse osteoporosis, degenerative changes with marginal spurring, but no evidence of acute trauma or destructive process.  The examiner diagnosed spondylolysis of L5 with first degree spondylolisthesis of L5-S1 with some degenerative arthritis of the lumbar spine.  The examination report is negative for any complaints regarding the Veteran's ankles.

The Veteran underwent a general VA examination in January 2008.  The Veteran reported that his low back pain began in 1972 and the bilateral ankle pain started in the 1970s.  The Veteran reported that he did not know what caused the pain, but believed it may be due to jumping from helicopters.  The Veteran reported that he did not visit any doctors or medics when he was in active service.  X-rays of the lumbosacral spine reveal spondylosis of L5 with grade I spondylolisthesis on S1.  Disc space narrowing at L5 and S1 and osteophyte formation were noted.  X-rays of the left and right ankle reveal moderate degenerative changes, with no fractures, but clinical calcaneal spur.  The examiner diagnosed degenerative disc disease of the lumbosacral spine and bilateral degenerative joint disease of the ankles.  The examiner concluded that these diagnoses were not caused by jumping out of helicopters in Vietnam.  The examiner explained that the Veteran had no documented injury of the lower back or ankles due to jumping from helicopters when he was in active service.  The examiner also explained that the Veteran's present disorders of his lower back and ankles were not consistent with injuries incurred in the automobile accident. 

On his April 2008 NOD, the Veteran asserted that jumping from helicopters and the wear and tear of the jumps irritated his joints and arthritis.  On his February 2009 VA Form 9, the Veteran asserted that his disorders were directly related to his service, including jumping out of helicopters in Vietnam. 

The Veteran's Social Security Administration (SSA) records show that the Veteran receives SSA benefits for degenerative joint disease and affective disorder.   

At the January 2010 DRO hearing, the Veteran reported that he jumped approximately ten to fifteen feet off the grass from the helicopters.  The Veteran also reported that he carried a backpack that was approximately 200 to 300 pounds.  The Veteran reported that he did not visit the corpsmen or the medics concerning his ankles.  The Veteran reported that he did not "pay any attention" to his conditions and would just lie down and rest.  The Veteran reported that he did not receive care after service until 1991 because he was not aware he could and could not afford a doctor. 

At the October 2010 Board hearing, the Veteran reported that he often jumped eight to twelve feet from helicopters with loads that weighed as much as he did, if not more.  The Veteran also reported that he never went to sick call "for much of anything."  He reported that he did not believe his back was examined on exit physical.  The first time he recalled being told that he had arthritis in his spine was in 1991.  The Veteran acknowledged that he was in an automobile accident prior to service, but he did not think he hurt his back in that accident.  The Veteran testified that he trouble with his ankles in basic and AIT, but he never had a doctor look at them.  He reported that he had a profile during service for his ankles and was told not to wear either his shoes or boots, he could not remember which one.  The Veteran also reported that when he first sought treatment in 1991 he was told that there was not any treatment for his ankles yet.  They did not tell him what was wrong with them.  

The Veteran underwent another VA examination in April 2011.  The Veteran reported his low back disorder began in 1965 due to an automobile accident.  He denied going to sick call during basic training, while in Vietnam, and after jumping out of helicopters.  He states that he jumped from eight to fifteen feet, without air assault, down ropes from the helicopter.  He reported that over the years the care for his back has been "pain pills."  He did not seek treatment for back pain soon after leaving the military.  A computerized tomography (CT) scan shows moderate to advanced degenerative disc disease at L5-S1 in association with first degree spondylolistheses of L5 on S1 and bilateral L5 spondylolyses.  There was normal lumbar lordosis without a scoliosis.  

The examiner diagnosed advanced degenerative disc disease with spondylolisthesis of the lumbar spine.  The examiner found that the Veteran did not have a pre-existing back disease.  He reasoned that the impact of the Veteran's automobile accident to the lumbar spine resolved, as there was no condition preventing induction into military service.  He also found there is no documentation that a pre-existing back condition interfered with the rigors of basic training.  The examiner noted there is no documented worsening of a condition resulting from the automobile accident.  The examiner acknowledged that the Veteran did have in-service low back pain, but he reasoned that this resolved without need for continuity of care and the symptoms were temporary and resolved.  In addition, the Veteran reported he was able to perform his military duties uninhibited by chronic back pain.  The examiner found there is no significant documented continuity of care necessary upon leaving the military and even for many, many years later.  The Veteran also reported that the impact of jumping from helicopters did not show effects on his body until years after leaving the military, which the examiner found to be consistent with the treatment history for a low back disorder.  

The examiner acknowledged that the Veteran had evidence of spondylolisthesis in 1977; however, the examiner opined that is not degenerative arthritis, but rather a condition of a forward or backward movement of the spine.  The examiner noted that the Veteran has the same condition on the April 2011 CT scan and that it is unchanged from 1977.  The examiner noted there was no spondylolisthesis shown on the lumbar spine examination relating to the automobile accident in 1965.  The examiner concluded it would be mere speculation to say this condition developed over the time prior to entering service.  More likely than not, the examiner concluded that the condition developed over time, to include the time spent in military.  He also concluded that there was no known cause for the Veteran to have developed spondylolisthesis as manifested within one year of military discharge. 

With respect to his ankles, the Veteran reported that his ankle disorders began in 1969 and were due to jumping from helicopters in service.  He denied receiving care for his ankles in service and since leaving service.  X-rays show prominent heel spurs bilaterally.  The ankle mortises were intact.  There were no fractures or soft tissue swelling.  The examiner found there were no bilateral ankle joint disorder and no degenerative arthritis of the ankles.  

In its May 2014 remand, the Board found that the VA examiner's opinion regarding pre-existence is adequate, but that the opinion is unclear as to whether the Veteran's low back disorder is related to his military service.  In addition, the examiner did not note that degenerative arthritis of the ankles was diagnosed in January 2008 and, therefore, he did not offer an opinion concerning whether the Veteran's bilateral ankle disorder is related to the Veteran's military service.  Accordingly, the Board remanded for an addendum opinion.
In his July 2014 addendum report, the examiner opined that the Veteran's low back disorder is less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  The examiner confirmed that the Veteran indeed has a lumbar spine disorder of spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis of the lumbar spine.  However, he opined that this disorder is not related to the Veteran's service.  The examiner's rationale was that review of the Veteran's service treatment records reveals a pre-service 1965 automobile accident that did not limit the Veteran's entry into the military in 1968.  The Veteran was evaluated in service for uncomplicated back pain and conservative treatment was given.  The Veteran had periodic examination and no residual back disorder was identified during the history or physical examination.  The Veteran's separation examination is silent for residual disorders of the back related to military service, and there is no permanent aggravation of a pre-existing back disorder caused by military service documented at the separation exam as well.  The Veteran's immediate post-service period is silent for a back disorder related to military service.  The Veteran's degenerative findings and spondylolisthesis are disorders unrelated to events in military service and are more likely related to aging and wear from it.  There are no findings in the record that the Veteran's low back disorder is related to the Veteran's active military service.   

With respect to the Veteran's degenerative arthritis of the ankles diagnosed in January 2008, the examiner concluded that the ankle disorder is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that the Veteran does have degenerative arthritis of the ankles, but that it is not related to the Veteran's active military service.  The examiner's rationale was that the Veteran's service treatment records reveal nothing significant for either ankle and no residual disorder of either ankle related to events in military service at the time of discharge.  No disorders of either ankle are present as a residual, chronic condition.  The Veteran's post-service period is silent for disorders of either ankle etiologically related to events in military service.  Any degenerative changes of the ankle joints are not related to military service, but rather aging and wear from it. 

C.  Analysis

The Veteran contends that his current disorders of the lower back and ankles are directly attributable his combat duty, when he repeatedly jumped from helicopters with full gear strapped to his back.  In the alternative, he maintains that to the extent he sustained a lower back injury during an automobile accident prior to entering service, such injury was aggravated by his combat-related helicopter jumps.

As stated above, the Veteran has combat status.  As such, the Board finds that the Veteran's lay statements that he jumped from helicopters with heavy gear on his back while in combat and experienced pain in his lower back and ankles from the impact of these jumps are consistent with the places, types, and circumstances of the Veteran's combat duty, as shown by his service record, and thus constitute satisfactory, credible lay evidence of the Veteran's account of having symptoms of pain in his lower back and ankles on the occasion of his helicopter jumps during service.

1.  Low Back Disorder

First, the Board notes that the evidence of record has indicated that the Veteran may have had a pre-existing back disorder as a result of a March 1965 automobile accident.  However, the Board finds that there is not clear and unmistakable evidence that a back disorder existed prior to service and was not aggravated by service.  The Board points to the April 2011 VA examiner's opinion that the Veteran did not have a pre-existing back disorder.  While the examiner noted that the Veteran did have in-service low back pain, he determined that this was temporary and resolved without need for continuity of care.  Furthermore, the examiner noted that the Veteran was able to sustain the rigor of military life, including that of combat, and concluded that the condition was presumed to be temporary based on the Veteran's statements and lack of needing care.  As there is no clear and unmistakable evidence that the Veteran had a pre-existing back disorder, the presumption of soundness has not been rebutted and the Veteran is presumed to have been in sound condition upon entry into service.  Therefore, the Veteran's claim is one for direct service connection. 
In this regard, the evidence of record establishes that the Veteran has a current low back disorder.  Additionally, as stated above, the Board finds the Veteran's report of pain in his lower back after jumping from helicopters during combat in Vietnam to be satisfactory evidence of an in-service injury. 

The Board begins by noting that some of the evidence in the present case is inconsistent or conflicting.  As discussed more fully below, the Board acknowledges that it appears as though any back disorder the Veteran incurred in service resolved by the time he separated from service.  In addition, there is no positive nexus opinion linking the Veteran's current back disorder to his service.  Nonetheless, the Board finds it probative that the Veteran began complaining of a back disorder just three months after separation from service.  The Board also finds it probative that the evidence shows the Veteran has consistently been diagnosed with spondylolysis and spondylolisthesis in the L5-S1 area since January 1977.  Moreover, there is no evidence that the Veteran had these disorders prior to service. 

The Veteran served in Vietnam from February 1969 to February 1970 and has been afforded a relaxed evidentiary standard based on his combat service.  As such the Veteran's statements are satisfactory evidence of an in-service back injury; however, the Veteran first sought treatment for back pain in January 1969, before he went to Vietnam.  After the Veteran returned from Vietnam, he did not seek treatment for back pain prior to his separation from service in June 1976, more than six years after returning from Vietnam.  Although the Veteran states he injured his back in 1973 at Fort Campbell, which was not in combat, there is no record of any back injury or treatment for a back injury in 1973.  The Veteran's April 1971 annual examination and February 1976 separation examination show that the Veteran's spine was normal.  Thus, it appears as though any injury the Veteran incurred during combat resolved in service.  In addition, the Veteran reports that he injured his back in 1980 when he fell while carrying 180 pounds, so it is possible that the Veteran's current back disorder is due to a later injury. 

Yet, the Veteran filed a claim in September 1976, just three months after his separation from service, seeking service connection for residuals of a back injury.  X-rays the Veteran brought with him to his January 1977 VA examination show spondylolisthesis and spondylolysis of the lumbar vertebrae.  Similarly, x-rays taken in connection with his January 1977 VA examination also show there was minimal first degree spondylolisthesis of L5 on S1 with some pars interarticularis of L5 bilaterally.  As the April 2011 VA examiner noted, there was no spondylo-listhesis shown on the lumbar spine examination relating to the 1965 automobile accident.  

When the Veteran underwent a VA examination in May 1994, x-rays continue to show the spondylolysis of L5 associated with first degree spondylolisthesis of L5-S1, but now also show diffuse osteoporosis and degenerative changes.  The examiner diagnosed spondylolysis of L5 with first degree spondylolisthesis of L5-S,1 with some degenerative arthritis of the lumbar spine.   

X-rays taken at his January 2008 VA examination continue to show spondylosis of L5 with grade I spondylolisthesis on S1, with disc space narrowing at L5 and S1 and osteophyte formation.  The examiner diagnosed degenerative disc disease of the lumbosacral spine.  The examiner concluded that this was not caused by jumping out of helicopters in Vietnam because there was no documented injury of the lower back due to jumping from helicopters when he was in service.  However, the examiner's opinion is of little probative value because the Veteran's statements that he sustained pain in his lower back after jumping from helicopters have been accepted as evidence of an in-service injury due to the Veteran's combat status.

The April 2011 CT scan shows moderate to advanced degenerative disc disease at L5-S1 in association with continued first degree spondylolistheses of L5 on S1 and bilateral L5 spondylolyses.  The April 2011 VA examiner diagnosed advanced degenerative disc disease with spondylolisthesis of the lumbar spine.  The examiner found there was no significant documented continuity of care necessary for a back disorder upon leaving the military and even for many, many years later.  However, this statement is inconsistent with the evidence of record that shows the Veteran did complain of a back disorder in September 1976, just three months after separation from service.  Moreover, there is x-ray evidence that the Veteran had diagnoses of spondylosis and spondylolisthesis in January 1977.  
Although the April 2011 examiner acknowledged that the Veteran had spondylolisthesis in January 1977, he opined that spondylolisthesis is not the same as degenerative arthritis.  The examiner noted that spondylolisthesis was not present in 1965.  The examiner noted further that the Veteran had spondylolisthesis on the April 2011 CT scan and that it was unchanged from 1977.  The examiner concluded that, more likely than not, the spondylolisthesis developed over time, to include the time the Veteran spent in service, and there was no known cause for the Veteran to have developed spondylolisthesis that manifested within one year of military discharge.  Thus, in discerning this medical guidance, the Board finds it reasonable to conclude that the spondylolisthesis developed while the Veteran was in service.
 
In the July 2014 addendum report that the Board sought to clarify whether the Veteran's low back disorder is related to service, the examiner opined that the Veteran's current lumbar spine disorder of spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis of the lumbar spine is not related to the Veteran's service.  The examiner's rationale is that there was no in-service evidence of a residual back disorder and the Veteran's immediate post-service period is silent for a back disorder related to military service.  The examiner attributed the Veteran's current back disorder to aging and wear from it.

However, the examiner's opinion is again inconsistent with the evidence.  As stated above, the Veteran did complain of a back disorder just three months after separation from service and was diagnosed with spondylolysis  and spondylolisthesis in January 1977.   As the Veteran was only 30 years of age in January 1977, the Board finds it difficult to understand how the Veteran's spondylolisthesis can be attributed to aging.  The most significant wear and tear the Veteran would appear to have had on his back at that point in his life was the wear and tear caused by jumping from helicopters while in service.  Moreover, the examiner's July 2014 addendum report is inconsistent with his April 2011 report where he found the Veteran had spondylolisthesis that developed while the Veteran was in service.  Thus, the inaccurate and inconsistent statements in the examiner's July 2014 addendum report decrease the probative weight of the report.

The Board acknowledges that the Veteran's low back disorder has been variously characterized over time as spondylolysis, spondylolisthesis, degenerative disc disease, and arthritis.  Nonetheless, the Veteran's diagnoses of spondylolysis and spondylolisthesis at L5-S1 have remained consistent since diagnosed in January 1977, and the degenerative disc disease and arthritis subsequently diagnosed have occurred at the same L5-S1 area of the spine.  

For all of the foregoing reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disorder began in service.  Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether there is a nexus between his current low back disorder and his service.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's low back disorder is warranted and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).   

2.  Bilateral Ankle Disorder

First, the Board notes that the Veteran has a current diagnosis of degenerative arthritis of the ankles.  Additionally, as stated above, the Board finds the Veteran's report of pain in his ankles after jumping from helicopters during combat in Vietnam to be satisfactory evidence of an in-service injury to his ankles. 

However, based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current bilateral ankle disorder is related to his service.  The Board finds the VA examiner's July 2014 opinion to be highly probative to the question at hand.  The examiner found the Veteran's ankle disorder is not related to the Veteran's service because the Veteran's service treatment records reveal nothing significant for either ankle.  In addition, the examiner found that no disorders of either ankle are present as a residual, chronic condition.  The examiner also found that the Veteran's post-service period is silent for conditions of either ankle etiologically related to events in military service.  The examiner concluded that any degenerative changes of the ankle joints are not related to military service, but are due to aging and wear from it.   

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). 

The VA examiner who performed the April 2011 examination and provided the July 2014 addendum opinion is a VA primary care nurse practitioner and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the examination reports reflect review of the Veteran's claims file, interview and examination of the Veteran, and a persuasive and thorough rationale.  Unlike the VA opinion concerning the low back, the examiner's report is consistent with the evidence of record, including the April 1971 and February 1976 service department examinations, as well as the January 1977 VA examination, as a review of the Veteran's claims file shows the Veteran was not treated for these conditions in service or soon after military service.  As noted above, the Veteran has been afforded a relaxed evidentiary standard based on his combat in Vietnam; however, the Veteran remained in the service for more than six years after he returned from Vietnam and did not complain of any ankle disorder during that time.  

The only opinion supporting the Veteran's claim consists of his own statements.  The Board acknowledges the Veteran's assertions that his bilateral ankle disorder is related to his military service.  It is now well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  In this regard, ankle pain can have many causes and requires medical testing to diagnose and medical expertise to determine the etiology of the pain.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011)), the specific issues in this case fall outside the realm of common knowledge of a lay person, as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran is not competent to diagnose the onset or cause of his ankle disorder. 

The Board also acknowledges assertions by the Veteran that he has suffered from bilateral ankle pain while in and since service.  Again, the Board notes that the Veteran is competent to report on his symptoms.  However, the Board does not find the Veteran credible in his assertions.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Board finds that the Veteran's assertions that he has suffered from bilateral ankle pain while in and since service to be inconsistent with the other (lay and medical) evidence of record.  Although the Veteran states that he began having trouble with his ankles during basic training, there is no evidence of any ankle disorder in his service treatment records and the Veteran admits that he did not seek treatment for his ankles while in service.  Although the Veteran filed claims for compensation in September 1976 and March 1994, he did not file a claim for any ankle disorder when he filed those claims.  In addition, he did not report any history regarding his ankles at the January 1977 and May 1994 VA examinations.  It was not until September 2007 that the Veteran complained of and sought service connection for an ankle disorder.  

The Board finds it reasonable to conclude that, if the Veteran was suffering from pain in his ankles and had believed since service that the pain was related to his military service, he would have filed a claim for his ankles when he filed his other claims for compensation in September 1976 and March 1994 and reported such symptoms and history to the VA examiner before 2007.  The Veteran has not presented evidence that he sought treatment for his ankles until September 2007, more than 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (explaining that the Board may consider "evidence of a prolonged period without medical complaint," along with other factors).  

It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to lack credibility because they are inconsistent with the evidence of record, which fails to show complaints of an ankle disorder until three decades after the Veteran's separation from active duty in June 1976.

The Board acknowledges that the Veteran complained of foot pain in service.  The pain was reported to be in his instep and arch and found to be caused by the wearing of low quarter shoes.  The Veteran was also found to have pes cavus at that time. The Veteran was placed on profile so that he could wear only combat boots that did not cause the foot pain.  The Veteran also complained of foot pain at his January 1977 VA examination.  The Veteran reported at that examination that his feet were hurt in the 1965 automobile accident, and that they were crushed in service, but with no broken bones.  There is no evidence of record that the Veteran suffered any injury to his lower extremities in the 1965 automobile accident or that his feet were crushed in service.  Moreover, the Board finds that these complaints of pain and treatment are related to the Veteran's feet, and not his ankles.  

In sum, there is no evidence of record that the Veteran's bilateral ankle disorder manifested in service or to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. §§  3.307(a), 3.309(a) (2014).  Instead, the evidence shows that the Veteran was not diagnosed with any ankle disorder until January 2008, more than 30 years after his separation from service. 

In regard to continuity of symptoms, the Board finds that the Veteran's degenerative arthritis of the ankles is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no credible or probative evidence of continued bilateral ankle pain or disorder after service, service connection based on continuity of symptomatology is not warranted. 

Finally, the record is devoid of a positive nexus opinion that contains a clear conclusion with supporting data and a reasoned medical explanation connecting the Veteran's ankle disorder to his service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).      

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence indicates that the Veteran's bilateral ankle disorder was not shown in service or within one year of separation from service, and has not been shown by competent and probative medical evidence to be etiologically related to his active service.  Accordingly, service connection for a bilateral ankle disorder is not warranted on any basis.  See 38 C.F.R. § 3.303 (2014).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disorder, variously diagnosed as spondylolysis with spondylolisthesis, L5-S1, with a history of lumbosacral strain, and degenerative arthritis and degenerative disc disease of the lumbar spine, is granted. 

Entitlement to service connection for a disorder of the ankles, to include degenerative arthritis of the ankles, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


